 

Exhibit 10.3

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made as of this 23rd day of
January 2007, by and between NitroMed, Inc., a Delaware corporation with its
principal place of business at 125 Spring Street, Lexington, Massachusetts 02421
(the “Company”), and Kenneth M. Bate, with a residence at 33 Middle Street,
Concord, MA  01742 (“Employee”).

WHEREAS, Company has previously adopted an Executive Severance Benefit Plan (the
“Plan”) for the benefit of certain executive officers of the Company, a copy of
which is attached hereto as Exhibit A, as such Plan may be amended from time to
time by the Company;

WHEREAS, Company wishes to extend to Employee certain severance benefits in
consideration of Employee’s continued service to the Company; and

WHEREAS, capitalized terms not defined herein shall have the meaning set forth
in the Plan;

NOW, THEREFORE, Company and Employee agree as follows:

1.                                                           Pursuant to the
terms of the Plan, Employee shall be deemed a Participant under the Plan and
shall be eligible for those severance benefits set forth in the Plan that are
afforded to those employees designated at the level of Senior Vice President or
higher by the Company’s Board of Directors or its Compensation Committee, as
such benefits may be amended;

2.                                                           In addition to
those benefits described in the Plan and referenced above, Employee shall also
be eligible to receive the following severance benefit, subject to Employee’s
compliance with the terms and conditions applicable to Participants set forth in
the Plan, including without limitation the eligibility conditions set forth in
Section II thereof and the execution of a Severance Agreement and Release as set
forth in Section IV thereof:

·                                          an amount equal to the then-current
annual bonus target percentage for the Employee at the date of Employee’s
termination of employment, as established by the Company’s Board of Directors or
Compensation Committee thereof, multiplied by Employee’s then-current annualized
base salary;

3.                                                           Nothing in this
Agreement shall be construed to provide Employee with a guarantee of employment
and does not supersede the Company’s policy of at-will employment; and

4.                                                           Except as otherwise
set forth in this Agreement, the terms and conditions of the Plan shall govern
the subject matter hereof.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties through
their duly authorized officers effective as of the date first above written.

NITROMED, INC.

 

KENNETH M. BATE

 

 

 

 

 

 

 

By:

 

/s/ James G. Ham, III

 

By:

 

/s/ Kenneth M. Bate

 

 

 

 

 

 

 

Name:

 

James G. Ham, III

 

Name:

 

Kenneth M. Bate

 

 

 

 

 

 

 

Title:

 

VP Finance & CFO

 

Title:

 

President & CEO

 


--------------------------------------------------------------------------------


 

Exhibit A

NITROMED, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN and
SUMMARY PLAN DESCRIPTION


SECTION I:                                            ESTABLISHMENT AND PURPOSE
OF PLAN

The NitroMed, Inc. (the “Company”) Executive Severance Benefit Plan (“Plan”) is
hereby established to provide severance benefits to those categories of Company
executives designated as Participants under the Plan by the Company’s Board of
Directors (the “Board”) or the Compensation Committee thereof (the
“Participants”), who are terminated on or after March 30, 2006 and prior to the
termination of this Plan (“Covered Period”) and entitled to benefits as provided
herein.  The Plan is intended to be a welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).


SECTION II:                                        ELIGIBILITY FOR SEVERANCE

A Participant who is terminated during the Covered Period without Cause (as
defined below) is eligible to receive severance benefits as described in Section
III below (the “Severance Benefits”), except as otherwise provided below.  A
Participant shall not be eligible to receive the Severance Payment if he/she: 
(1) voluntarily terminates his/her employment; (2) refuses to accept other
“Suitable Employment” (as defined below) that is offered by the Company; (3) is
terminated for “Cause” (as defined below); (4) is eligible to receive severance
pursuant to a severance provision contained in an individual offer letter (and
has not agreed that the terms of this Plan shall supercede any such provision);
or (5) is terminated under circumstances governed by his/her individual written
change-of-control agreement.  This Plan is not intended to, nor shall it,
provide for any benefits in the event of termination of employment in
anticipation of, in connection with, or following a Change in Control (as
defined in the Company’s standard Change in Control Agreement, which shall be
the only source of such severance benefits).

For the purpose of this Plan:

“Cause” is determined by the Company in its sole discretion, and can include,
but is not limited to, (i) any act or omission by the employee that may have an
adverse effect on the Company’s business or on the employee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than ordinary traffic violations); or (ii) any misconduct or
neglect of duties by the employee in connection with the business or affairs of
the Company, including, but not limited to, misappropriation of Company assets,
or failure to perform reasonable assigned duties.Nothing in this Plan shall be
construed to provide any employee with a guarantee of employment and this Plan
does not supersede the Company’s policy of at will employment.

“Suitable Employment” means any position of a comparable or higher base
salarythat is located within 50 miles of the facility where the Participant
performed his/her principal duties for the Company immediately prior to
termination.


--------------------------------------------------------------------------------


 


SECTION III:                                    SEVERANCE BENEFITS

Subject to the condition of execution of a Severance Agreement described in
Section IV below, the Severance Benefits provided to eligible Participants who
are terminated by the Company without Cause shall consist of, for the period of
time and as otherwise set forth on Schedule A:


1.                                       SALARY CONTINUATION AT THE
PARTICIPANT’S BASE RATE OF PAY (AS IN EFFECT IMMEDIATELY PRIOR TO TERMINATION,
EXCLUSIVE OF ANY BONUSES, COMMISSIONS, OVERTIME PAY, OR OTHER EXTRA FORMS OF
COMPENSATION AND LESS APPLICABLE TAXES AND WITHHOLDINGS) (THE “SEVERANCE PAY”);
PROVIDED THAT THE TIMING (ALTHOUGH NOT THE AGGREGATE AMOUNT) OF SUCH SALARY
CONTINUATION PAYMENTS SHALL BE ADJUSTED BY THE COMPANY TO THE EXTENT NECESSARY
SO THAT ALL PAYMENTS SHALL BE COMPLETED NO LATER THAN THE FIFTEENTH (15TH) DAY
OF THE THIRD (3RD) MONTH OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH TERMINATION OF EMPLOYMENT OCCURRED; AND PROVIDED FURTHER THAT, IF THE
COMPANY DETERMINES IT NECESSARY IN ORDER TO ENSURE COMPLIANCE WITH SECTION 409A,
THE SEVERANCE PAY MAY BE PAID IN A LUMP SUM; AND


2.                                       CONTRIBUTIONS TO THE COST OF COBRA
(CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT) COVERAGE ON THE SAME BASIS AS
THE COMPANY’S CONTRIBUTION TO COMPANY-PROVIDED HEALTH AND DENTAL INSURANCE
COVERAGE IMMEDIATELY BEFORE THE PARTICIPANT’S TERMINATION, EXCEPT THAT IF THE
EMPLOYEE SECURES NEW EMPLOYMENT, THE COMPANY’S CONTINUED CONTRIBUTIONS TOWARD
HEALTH AND DENTAL COVERAGE SHALL END WHEN THE NEW EMPLOYMENT BEGINS. 
PARTICIPANTS WILL BE PROVIDED ADDITIONAL INFORMATION REGARDING COBRA
CONTINUATION COSTS AND COVERAGE FOLLOWING TERMINATION.

The Severance Benefits shall commence within seven (7) business days of the date
on which by its terms the Severance Agreement becomes a binding agreement
between the Company and the Participant.  However, notwithstanding any provision
of this Plan to the contrary, if, at the time a Participant’s employment is
terminated, the Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(ii) of the Code and the regulations thereunder and the
Plan, then any payments under this Plan to the Participant that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code shall be delayed by a period of six (6) months and (i) all payments that
would have been made to the Participant during such six (6) month period shall
be made in a lump sum in the seventh (7th) month following the date of
termination and (ii) all remaining payments shall commence in the seventh (7th)
month following the date of termination.


SECTION IV:                                   SEVERANCE AGREEMENT AND RELEASE

As a condition of receipt of a Severance Payment under the Plan, a Participant
shall be required to timely sign and return a severance agreement and release in
a form prepared by and satisfactory to, the Company (the “Severance Agreement”)
and to abide by the provisions of the Severance Agreement.  Among other things,
the Severance Agreement shall contain a release and waiver of any claims the
employee or his/her representatives may have against the Company, its
successors, affiliates and/or representatives, and shall release those entities
and persons from any liability for such claims including, but not limited to,
all employment


--------------------------------------------------------------------------------


 

discrimination claims.  Participants are entitled and advised to consult an
attorney of their own choosing prior to signing the Severance Agreement.

The Severance Agreement must be signed and returned to the Company within seven
(7) days from the date it is received (at which time it shall become a binding
and irrevocable agreement between the Participant and the Company), except as
otherwise provided below.  Exceptions to this requirement are:

A.                                   PARTICIPANTS 40 OR OLDER ON THE DATE THEY
RECEIVE THE SEVERANCE AGREEMENT AND WHO ARE TERMINATED PURSUANT TO A GROUP
LAYOFF SHALL HAVE FORTY-FIVE (45) DAYS TO REVIEW, SIGN AND RETURN THE SEVERANCE
AGREEMENT.

B.                                     PARTICIPANTS 40 OR OLDER ON THE DATE THEY
RECEIVE THE SEVERANCE AGREEMENT AND WHO ARE NOT TERMINATED PURSUANT TO A GROUP
LAYOFF SHALL HAVE TWENTY-ONE (21) DAYS TO REVIEW, SIGN AND RETURN THE SEVERANCE
AGREEMENT.

C.                                     IN ADDITION, ALL PARTICIPANTS 40 OR OLDER
ON THE DATE THEY RECEIVE THE SEVERANCE AGREEMENT SHALL HAVE SEVEN (7) DAYS TO
REVOKE THE SEVERANCE AGREEMENT AFTER THEY SIGN IT.  IF THE PARTICIPANT DOES NOT
REVOKE THE SEVERANCE AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, THE
SEVERANCE AGREEMENT SHALL BECOME A BINDING AND IRREVOCABLE AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY.  REVOCATIONS MUST BE IN WRITING AND DELIVERED TO
THE PLAN ADMINISTRATOR AT:

NitroMed, Inc.

125 Spring Street
Lexington, Massachusetts 02421


SECTION V:                                       INCOME TAX WITHHOLDING, PAYROLL
TAXES, AND OTHER DEDUCTIONS

The Company may withhold from any payment under the Plan: (1) any federal,
state, or local income or payroll taxes required by law to be withheld with
respect to such payment; (2) such sum as the Company may reasonably estimate is
necessary to cover any taxes for which the Company may be liable and which may
be assessed with regard to such payment; and (3) such other amounts as
appropriately may be withheld under the Company’s payroll policies and
procedures from time to time in effect (including, where applicable, the
Participant’s contributions to the cost of COBRA continuation coverage pursuant
to Section III (2) above).


SECTION VI:                                   SECTION 409A

All payments and benefits provided under this Plan are intended to either comply
with or be exempt from Section 409A of the Code and this Plan shall be
administered and construed accordingly.  The Company makes no representations or
warranty and shall have no liability to any Participant or any other person if
any provisions of this Plan are determined to constitute deferred compensation
subject to Section 409A but not to satisfy the conditions of that section


SECTION VII:                               PLAN ADMINISTRATION

1.          Plan Administrator.  The Plan shall be administered by the Board. 
To the extent permitted by applicable law, the Board may delegate any or all of
its powers under the Plan to one or more


--------------------------------------------------------------------------------


 

committees or subcommittees of the Board (a “Committee”).  All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.  The Board shall serve as the Plan Administrator.  The
general administration of the Plan and the responsibility for carrying out its
provisions shall be vested in the Plan Administrator.  The Plan Administrator
shall be the “administrator” within the meaning of Section 3(16) of ERISA and
shall have all the responsibilities and duties contained therein.

The Plan Administrator can be contacted at the following address:

c/o Secretary

NitroMed, Inc.

125 Spring Street
Lexington, Massachusetts 02421

2.          Decisions, Powers and Duties.  The Plan Administrator’s decisions
and determinations (including determinations of the meaning and reference of
terms used in the Plan) shall be binding on all persons.  The Plan Administrator
shall be the Named Fiduciary for purposes of ERISA.

The Plan Administrator shall have such powers and discretion as are necessary to
discharge its duties, including, but not limited to, interpretation and
construction of the Plan, the determination of all questions of eligibility,
participation and benefits and all other related or incidental matters, and such
duties and powers of plan administration which are not assumed from time to time
by any other appropriate entity, individual or institution.  The Plan
Administrator shall decide all such questions in its sole discretion and in
accordance with the terms of the controlling legal documents and applicable law,
and its decision will be final and binding on the Participant, the Participant’s
spouse or other dependent or beneficiary and all other interested parties.

The Plan Administrator may adopt rules and regulations of uniform applicability
in its interpretation and implementation of the Plan.

3.          Proof of Information.  The Plan Administrator may require that each
Participant or other person submit, in such form as it shall deem reasonable and
acceptable, proof of any information which the Plan Administrator finds
necessary or desirable for the proper administration of the Plan.

4.          Records and Disclosures.  The Plan Administrator shall maintain such
records as are necessary to carry out the provisions of the Plan.  The Plan
Administrator also shall make, or shall appoint one or more individuals employed
by the Company to make, all disclosures which are required by ERISA and any
subsequent amendments thereto.

5.          Mistakes. If there has been a mistake in the amount of a
Participant’s benefits paid under the Plan, the mistake may be corrected by the
Plan Administrator or its designee when the mistake is discovered.  The mistake
may be corrected in any reasonable manner authorized by the Plan Administrator
(e.g., by offset against payments remaining to be paid or by payments between
the Participant and the Company).  In appropriate circumstances (as determined
in


--------------------------------------------------------------------------------


 

the Plan Administrator’s sole discretion), the Plan Administrator may waive the
making of any correction.

6.          Expenses.  All costs and expenses incurred by the Board in
administering the Plan.

7.          No Liability.   No director shall be liable for any action or
determination relating to or under the Plan made in good faith.

8.          Integration with Statutory Pay or Benefits Requirements.  To the
extent that any federal, state or local law, including, without limitation,
so-called “plant closing” laws, requires the Company to give advance notice or
make a payment of any kind to an employee because of that employee’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, or similar event, the benefits provided under this Plan or the
other arrangement shall either be reduced or eliminated to avoid any duplication
of payment.  The Company intends for the benefits provided under this Plan to
satisfy any and all statutory obligations which may arise out of an employee’s
involuntary termination for the foregoing reasons and the Plan Administrator
shall so construe and implement the terms of the Plan.  The Plan Administrator
will determine how to apply this provision, and may override other provisions of
this Plan in doing so.

9.          Plan Name and Type.  The name of the severance program is the
NitroMed, Inc. Executive Severance Benefit Plan.  The program is intended to
constitute an “Employee Welfare Benefits Plan” under Department of Labor
Regulation Section 2510.3-2(b) and other applicable regulations and statutes. 
Accordingly, benefits hereunder shall not be contingent on retirement, shall not
exceed twice the annual compensation of the employee participating in the Plan,
and shall be completed within twenty-four (24) months of termination of
employment.  The program shall be construed and interpreted in a manner
consistent with the foregoing intent.

10.    Funding.  Benefits shall be paid from the general assets of the Company
and shall not be funded by trust or otherwise.  Nothing herein shall be deemed
to create a trust of any kind.

11.    Duration of Plan.  The Plan shall continue in force until all benefits
are paid.

12.    Name and Address of Employer.  The Plan is sponsored by:

NitroMed, Inc.
125 Spring Street
Lexington, Massachusetts 02421

13.         Claims Procedure.  Any Participant who believes he or she is
entitled to severance benefits under the Plan which are not being paid may
submit a written claim for payment to the Plan Administrator, care of the
Company’s Vice President of Human Resources. Any Participant otherwise entitled
to benefits under this Plan must make such claim within sixty (60) days of
termination of employment in order to be eligible for benefits. Any claim for
benefits shall be in writing, addressed to the Plan Administrator and must be
sufficient to notify the Plan Administrator of the benefit claimed.  If the
claim of a Participant is denied, the Plan Administrator shall within a
reasonable period of time provide a written notice of denial to


--------------------------------------------------------------------------------


 

the Participant.  The notice will include the specific reasons for denial, the
provisions of the Plan on which the denial is based, and the procedure for a
review of the denied claim.  Where appropriate, it will also include a
description of any additional material or information necessary to complete or
perfect the claim and an explanation of why that material or information is
necessary.  The Participant may request in writing a review of a claim denied by
the Plan Administrator and may review pertinent documents and submit issues and
comments in writing to the Administrator, care of the Company’s Vice President
of Human Resources.  The Plan Administrator shall provide to the Participant a
written decision upon such request for review of a denied claim.  The decision
of the Plan Administrator upon such review shall be final.

14.         Drafting Errors.  If, due to errors in drafting, any Plan provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined in the
sole and exclusive judgment of the Plan Administrator.  The Plan Administrator
shall amend the Plan retroactively to cure any such ambiguity.


SECTION VIII:                           STATEMENT OF ERISA RIGHTS

The following statement is required by federal law and regulations.  ERISA
provides that all program participants shall be entitled to:


EXAMINE, WITHOUT CHARGE AT THE PLAN ADMINISTRATOR’S OFFICE AND AT OTHER
SPECIFIED LOCATIONS, SUCH AS WORK SITES, ALL PROGRAM DOCUMENTS, AND COPIES OF
ALL DOCUMENTS FILED BY THE PROGRAM WITH THE U.S. DEPARTMENT OF LABOR, SUCH AS
DETAILED ANNUAL REPORTS AND PROGRAM DESCRIPTIONS.


1.                                       OBTAIN COPIES OF ALL PLAN DOCUMENTS AND
THE PLAN INFORMATION UPON WRITTEN REQUEST TO THE PLAN ADMINISTRATOR.  THE PLAN
ADMINISTRATOR MAY MAKE A REASONABLE CHARGE FOR COPIES.


2.                                       RECEIVE A COPY OF A SUMMARY OF THE
PROGRAM’S ANNUAL FINANCIAL REPORT.  THE PLAN ADMINISTRATOR IS REQUIRED BY LAW TO
FURNISH EACH PARTICIPANT WITH A COPY OF THIS SUMMARY ANNUAL REPORT.


3.                                       OBTAIN A STATEMENT ADVISING THE
EMPLOYEE WHETHER HE OR SHE HAS A RIGHT TO RECEIVE BENEFITS UNDER THE PROGRAM AND
WHAT BENEFITS THE EMPLOYEE MAY RECEIVE.  THIS STATEMENT MUST BE REQUESTED IN
WRITING AND IS NOT REQUIRED TO BE GIVEN MORE THAN ONCE A YEAR.  THE PLAN
ADMINISTRATOR MUST PROVIDE THE STATEMENT FREE OF CHARGE.


4.                                       IN ADDITION TO CREATING RIGHTS FOR PLAN
PARTICIPANTS, ERISA IMPOSES DUTIES UPON THE PEOPLE WHO ARE RESPONSIBLE FOR THE
OPERATION OF THE EMPLOYEE BENEFIT PLAN.  THE PEOPLE WHO OPERATE THE PLAN, CALLED
“FIDUCIARIES” OF THE PROGRAM, HAVE A DUTY TO DO SO PRUDENTLY AND IN THE INTEREST
OF PROGRAM PARTICIPANTS AND BENEFICIARIES.  EMPLOYERS NOR ANY OTHER PERSON MAY
FIRE AN EMPLOYEE OR OTHERWISE DISCRIMINATE AGAINST AN EMPLOYEE IN ANY WAY TO
PREVENT AN EMPLOYEE FROM OBTAINING A BENEFIT UNDER THE PLAN OR EXERCISING THE
EMPLOYEE’S RIGHTS UNDER ERISA.


--------------------------------------------------------------------------------


 


5.                                       IF AN EMPLOYEE’S CLAIM FOR A BENEFIT IS
DENIED IN WHOLE OR IN PART, THE EMPLOYEE MUST RECEIVE A WRITTEN EXPLANATION OF
THE REASON FOR THE DENIAL.  THE EMPLOYEE HAS THE RIGHT TO HAVE THE PLAN
ADMINISTRATOR REVIEW AND RECONSIDER THE EMPLOYEE’S CLAIM.  UNDER ERISA, THERE
ARE STEPS AN EMPLOYEE CAN TAKE TO ENFORCE THE ABOVE RIGHTS.  FOR INSTANCE, IF
THE EMPLOYEE REQUESTS MATERIALS FROM THE PLAN ADMINISTRATOR AND DOES NOT RECEIVE
THEM WITHIN THIRTY (30) DAYS, THE EMPLOYEE MAY FILE SUIT IN A FEDERAL COURT.  IN
SUCH A CASE, THE COURT MAY REQUIRE THE PLAN ADMINISTRATOR TO PROVIDE THE
MATERIALS AND PAY THE EMPLOYEE UP TO $110 PER DAY UNTIL YOU RECEIVE THE
MATERIALS, UNLESS THE MATERIALS WERE NOT SENT BECAUSE OF REASONS BEYOND THE
CONTROL OF THE PLAN ADMINISTRATOR.


6.                                       IF AN EMPLOYEE’S CLAIM FOR BENEFITS IS
DENIED OR IGNORED, IN WHOLE OR IN PART, THE EMPLOYEE MAY FILE SUIT IN A STATE OR
FEDERAL COURT.  IF THE PROGRAM FIDUCIARIES MISUSE THE PROGRAM’S FUNDS, OR IF AN
EMPLOYEE IS DISCRIMINATED AGAINST FOR ASSERTING HIS OR HER RIGHTS, THE EMPLOYEE
MAY SEEK ASSISTANCE FROM THE U.S. DEPARTMENT OF LABOR, OR MAY FILE SUIT IN A
FEDERAL COURT.  THE COURT WILL DECIDE WHO SHOULD PAY COURT COSTS AND LEGAL FEES.


7.                                       IF AN EMPLOYEE IS SUCCESSFUL, THE COURT
MAY ORDER THE PERSON SUED TO PAY COSTS AND FEES.  IF THE EMPLOYEE LOSES, THE
COURT MAY ORDER THE EMPLOYEE TO PAY THESE FEES (FOR EXAMPLE, IF THE CLAIM IS
FRIVOLOUS).  EMPLOYEES SHOULD CONTACT THE PLAN ADMINISTRATOR CONCERNING
QUESTIONS ABOUT THE PROGRAM.  EMPLOYEES WHO HAVE ANY QUESTIONS ABOUT THIS
STATEMENT OR RIGHTS UNDER ERISA SHOULD CONTACT THE NEAREST AREA OFFICE OF THE
PENSION AND WELFARE BENEFITS ADMINISTRATION, U.S. DEPARTMENT OF LABOR LISTED IN
YOUR TELEPHONE DIRECTORY OR THE DIVISION OF TECHNICAL ASSISTANCE AND INQUIRIES,
PENSION AND WELFARE BENEFITS ADMINISTRATION, U.S. DEPARTMENT OF LABOR, 200
CONSTITUTION AVENUE, N.W., WASHINGTON, D.C. 20210.


SECTION IX:                                   MISCELLANEOUS PROVISIONS

1.               No Employment Rights.  Nothing in this Plan shall be construed
to provide any employee with a guarantee of employment and does not supersede
the Company’s policy of at will employment.

2.               Governing Law.  The Plan and the rights of all persons under
the Plan shall be construed in accordance with and under applicable provisions
of ERISA, and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts (without regard to conflict of laws provisions) to the extent not
preempted by federal law.

3.               No Limitation Upon Rights of Company.  The Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications or changes of its capital or business structure; to merge or
consolidate; to dissolve or liquidate; or to sell or transfer all or any part of
its business or assets.

4.               Entire Agreement.  This Plan is a consolidation, amendment, and
restatement of, and supersedes any and all severance plans or separation
policies applying to employees which may have been in effect throughout the
Company prior to the effective date of this


--------------------------------------------------------------------------------


 

Plan, with the exception of individual written change in control agreements
applicable to individual executives.

5.               Severability.  In case any one or more of the provisions of
this Plan (or part thereof) shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions hereof, and this Plan shall be construed
as if such invalid, illegal or unenforceable provisions (or part thereof) never
had been contained herein.

6.               Non-Assignability.  No right or interest of any Participant
shall be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy, provided, however, that this
provision shall not be applicable in the case of obligations of a Participant to
the Company.

7.               Amendment or Termination.  The Company reserves the right to
modify, amend or terminate the Plan in whole or in part at any time.  Such
amendment, modification or termination shall be effected by a written instrument
executed by an authorized officer of the Company.  However, in no event shall
such amendment, modification or termination reduce or diminish any severance
benefits owing under the Plan for terminations of employment prior to the date
of such amendment or termination without the consent of the Participant to whom
the benefits are owed.


--------------------------------------------------------------------------------


 

SCHEDULE A

Severance benefits shall be provided to Participants as described in the
NitroMed Executive Severance Benefit Plan (the “Plan”) and Summary Plan
Description, as follows:

1.             Executives who have been designated at the level of Senior Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of twelve (12) months from a covered termination of
employment.

2.             Executives who have been designated at the level of Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of six (6) months from a covered termination of employment.


--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO
NITROMED, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN

Pursuant to Section IX, Clause 7 of the NitroMed, Inc. Executive Severance
Benefit Plan (the “Plan”), the Plan be, and hereby is, amended as set forth
below.  Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan.

1.             Section III, Clause 1 of the Plan is hereby deleted in its
entirety and the following is substituted in its place:

“1.                                                       salary continuation at
the Participant’s base rate of pay (as in effect immediately prior to
termination, exclusive of any bonuses, commissions, overtime pay, or other extra
forms of compensation and less applicable taxes and withholdings) (the
“Severance Pay”); provided that, if the Company determines it necessary in order
to ensure compliance with Section 409A, the Severance Pay may be paid in a lump
sum; and”

2.             Clause 2 of Schedule A to the Plan is hereby deleted in its
entirety and the following is substituted in its place:

“2.           Executives who have been designated at the level of Vice President
or higher by the NitroMed Board of Directors or its Compensation Committee shall
be provided salary continuation and contributions to the cost of COBRA coverage
pursuant to Section III of the Plan, and subject to the terms of the Plan, for a
period of six (6) months from a covered termination of employment.  If such an
executive remains unemployed throughout and at the conclusion of the initial six
month period referenced in the preceding sentence, such executive shall be
provided salary continuation and contributions to the cost of COBRA coverage
pursuant to Section III of the Plan, and subject to the terms of the Plan, for
up to an additional period of six (6) months; provided, however, that if at any
time during such additional six month period such executive becomes reemployed
with another employer in a comparable position, the benefits provided pursuant
to this paragraph shall terminate immediately.”

3.             Except as herein provided, all other terms and conditions of the
Plan remain unchanged and in full force and effect.

NITROMED, INC.

By:

 

/s/ Kenneth M. Bate

 

 

Name:

 

Kenneth M. Bate

 

 

Title:

 

Chief Financial Officer, Chief Operating Officer,

 

 

 

 

Treasurer and Secretary

 

 

 


--------------------------------------------------------------------------------